Citation Nr: 0528169	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  95-36 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for a deviated nasal 
septum, evaluated as noncompensably disabling prior to June 
17, 1998, and 10 percent disabling on and after that date.  

2.  Entitlement to higher initial ratings for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Johnson, Counsel



INTRODUCTION

The veteran had active military service from November 1969 to 
October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

The Board remanded the case in July 2002 for further 
development, and the case was returned to the Board in July 
2005.  While the case was in remand status, the veteran 
withdrew his appeal for service connection for hearing loss 
and tinnitus.  In addition, he submitted a notice of 
disagreement with the initial ratings assigned for sinusitis.  
The sinusitis issue is addressed in the remand that follows 
the order section of this decision.


FINDINGS OF FACT

1.  The veteran's claim for an increased evaluation for a 
deviated nasal septum was received on December9, 1994.

2.  Throughout the period of the claim, the deviated nasal 
septum has been manifested by marked interference with 
breathing and almost complete obstruction on the right side.  


CONCLUSION OF LAW

The veteran's deviated nasal septum warrants a 10 percent 
rating, but not higher, from December 9, 1994, the date of 
receipt of the claim for increase.  38 U.S.C.A. §  1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6502 (1996); 
38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6502(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002). Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the veteran of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence on 
his behalf, and the evidence that the veteran should submit 
if he did not desire the RO to obtain the evidence on his 
behalf.  See, e.g., the correspondence addressed to the 
veteran by the RO dated in July 2002 and January 2003.  In 
this correspondence, the RO specifically informed the veteran 
of the current status of his claim and of the evidence 
already of record in support of the claim, and of what the 
evidence must show in order to support the claim.  The 
veteran was also asked to inform the RO of any additional 
evidence which he thought would support his claim, so that 
the RO could attempt to obtain this additional evidence for 
him.  He was also requested to submit any relevant evidence 
in his possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, VA and private medical records have been obtained, 
and the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any additional evidence which could be obtained to 
substantiate the present claim and the Board is also unaware 
of any such outstanding evidence or information.  Therefore, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the U. S. Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.  

In the present case, the veteran's claim was initially 
adjudicated by the RO in January 1995, long before the 
enactment of the VCAA in November 2000.  Subsequently, 
extensive notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated by the RO in March 2005 after the final VCAA 
letter was issued in April 2004.  There is no indication or 
reason to believe that that the ultimate decision of the RO 
on the merits of the claim would have been different had 
initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that the RO properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations and that any procedural errors in its development 
and consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirement for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

Prior to October 7, 1996, a 10 percent evaluation was 
authorized for traumatic deviated nasal septum with marked 
interference with breathing space.  A noncompensable 
evaluation was provided for slight symptoms only.  38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (1996).  

Effective on October 7, 1996, a 10 percent evaluation is 
authorized for traumatic deviated nasal septum with 50 
percent obstruction of the nasal passages on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6502 (2005).  The current Diagnostic Code 
does not specifically provide for a noncompensable evaluation 
for deviated nasal septum.  

As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

Service connection for a deviated nasal septum was granted in 
a December 1973 rating decision, which also assigned a 
noncompensable evaluation for the disability.  The veteran's 
current claim for an increased evaluation for the disability 
was received on December 9, 1994.  

The veteran was afforded a VA examination on June 17, 1998.  
At this examination, he complained of difficulty breathing 
through his nose and was found to have an 80 percent 
obstruction on the right side of the nasal air flow.  The 
diagnostic impression was deviated nasal septum with 
decreased nasal air flow on the right side, 80 percent, 
secondary to injury during active service.  Based on the 
results of this examination, the evaluation for the deviated 
nasal septum was increased to 10 percent, effective June 17, 
1998.  Following its review of the record, the Board has 
concluded that the 10 percent evaluation is warranted from 
the date of the receipt of the claim for increase, December 
9, 1994.  In this regard, the Board acknowledges that a VA 
examination in January 1995 did not confirm the presence of 
80 percent obstruction on the right side.  Instead, the 
examiner stated that there was an adequate airway.  However, 
when all of the pertinent medical evidence is considered, it 
appears to the Board that the deviation in the nasal septum 
did not increase in severity during the period from January 
1995 to June 1998.  Rather, it appears that the examination 
in June 1998 was more thorough than the examination in 
January 1995.  With resolution of reasonable doubt in the 
veteran's favor, the Board concludes that the deviated nasal 
septum was productive of marked interference with breathing 
space when the claim for increase was filed and that it 
remained productive of disability at the compensable level 
throughout the period of this claim.

As set forth above, 10 percent is the maximum schedular 
evaluation for a deviated nasal septum.  The Board has also 
considered whether the case should be referred to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Board notes that much of the veteran's respiratory 
impairment is associated with sinusitis, a disability which 
has been separately rated and is addressed in the remand that 
follows.  The deviated nasal septum is not a condition which 
has required frequent hospitalizations during the period of 
this claim, nor is it productive of any unusual functional 
impairment.  Rather, it is productive of the functional 
impairment contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the schedular criteria.  Accordingly, 
the Board has concluded that referral of this case for extra-
schedular consideration is not in order. 


ORDER

Entitlement to a 10 percent rating for a deviation of nasal 
septum, from December 9, 1994, through June 16, 1998, is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.

Entitlement to a rating in excess of 10 percent for a 
deviated nasal septum is denied.


REMAND

The veteran has filed a timely notice of disagreement with a 
November 2004 rating decision assigning an initial evaluation 
of 30 percent for sinusitis, effective December 9, 1994.  
Thereafter, the RO granted an increased evaluation of 50 
percent for the disability from August 12, 1999, and informed 
the veteran that this was considered a complete grant of the 
benefit sought on appeal.  In view of the fact that the RO 
continued to deny an evaluation in excess of 30 percent for 
the period prior to August 12, 1999, and also evaluated the 
disability as 30 percent disabling during the period from 
January 1, 2000, through March 16, 2005, the Board cannot 
agree with the RO's determination that the complete benefit 
sought on appeal was granted in the November 2004 rating 
decision.

The RO has not provided the veteran with a statement of the 
case in response to this notice of disagreement.  Because the 
notice of disagreement placed the issue in appellate status, 
the matter must be remanded for the RO or the Appeals 
Management Center (AMC) to issue a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the issue of entitlement to a higher initial 
evaluation for sinusitis is REMANDED to the RO or the AMC for 
the following:

1.  The veteran should be provided a 
statement of the case on the issue 
of entitlement to a higher initial 
evaluation for sinusitis and 
informed of the requirements to 
perfect an appeal with respect to 
this issue.

2.  The RO or the AMC should 
undertake any other action it 
determines to be warranted.

If the veteran perfects an appeal with respect to this 
matter, the case should be returned to the Board for further 
appellate action.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


